Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner notes that claims 13 and 14 are once again listed as “Withdrawn” despite not being withdrawn by the Office or previous Examiner. As noted on the PTO-326 September 24, 2021 only claims 5-12 are identified as withdrawn. Claims 13 and 14 were both examined in the previous Office Action and are once again examined with this Office Action. 
Any future correspondence should correctly identify claims 13 and 14 as either original or amended (if they are amended). 
In summary, claims 5-12 are withdrawn and Claims 1 and 13-14 have been examined. 

Information Disclosure Statement
The insertion of Non-Patent Literature in the Remarks is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." [Or as in this case, incorporated into the remarks]. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. If the applicant wants the articles/ NPL that is inserted in the Remarks of 9/24/21 they should be properly cited on an IDS with all necessary bibliographic identifiers (publication source, date, pages, etc). 
37 CFR 1.98(a)(1), requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  
See also MPEP 609 Information Disclosure Statement for requirements. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jomy (2/14/2009). 
As far back as at least February 14th, 2009 Jomy Fire Escape Systems have been manufacturing and selling the “System Seven/ Fixed Escape” (see attached NPL/ screenshot from the internet archive Wayback Machine). The system comprises a fire ladder wherein the ladder is aluminum (6063-T6 aluminum alloy; see below) and the aluminum rails and rungs (see image on attached NPL) are non-conductive due to an anodic oxide layer coating thereon by anodizing the aluminum (disclosed as “anodized aluminum alloy, see below; change in conductivity is a known result of the anodizing of 6063-T6 aluminum).

    PNG
    media_image1.png
    299
    508
    media_image1.png
    Greyscale


While Jomy does not specifically disclose the ladder meets NFPA 1931, it is disclosed as “Meets all OSHA and local code specifications” (see above) demonstrating the intent to meet as many safety requirements as possible and required. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the ladder to meet NFPA 1931 standard as the ladder is designed to be a fire escape ladder and used in emergency situations where the ladder would be exposed to extreme heat and environmental conditions.
With respect to claim 13, the ladder is a ground ladder, when open and extended to the ground in fire escape mode.
With respect to claim 14, the ladder is an aerial ladder as it is disclosed for being used at second-story heights or roof elevation (see above).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The remarks filed March 24, 2022 are generally directed to the alleged long felt need of providing nonconductive/anodizing aluminum ladders. As noted above under the heading Information Disclosure Statement, it appears the applicant may intend for some non-patent literature to be considered as part of his arguments. However only snippets of articles (at least one image- the photo of a portion of a newspaper article- being illegible) and/or headlines are inserted in the remarks. Applicant needs to properly file any non-patent literature for it to be considered by the examiner. See notes under Information Disclosure Statement section above.
As part of the remarks the applicant argues that there has been a long felt but unmet need to provide anodized aluminum ladders. These arguments are not persuasive as it can be seen from at least the applied prior art above that Jomy has been manufacturing and selling anodized aluminum fire ladders since at least February 14, 2009. The ladder of Jomy is disclosed as being made of 6063-T6 aluminum alloy and being anodized. The reduction in conductivity is a known result of anodizing 6063-T6 aluminum.
For at least these reasons applicant’s arguments are not found persuasive in the claims remain rejected as advanced above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634